Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered October 9, 2002, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Even assuming that the officer’s act of placing his hand on defendant’s shoulder constituted a seizure, we conclude that it was supported by the requisite reasonable suspicion. The victim of a chain-snatching described her attacker as a very dark-skinned man who was wearing a gray hooded sweatshirt and riding a gray bicycle. Minutes later, the officers observed defendant, who matched the description, walking with a bicycle a block and a half away. The closeness of the spatial and temporal factors made it unlikely that the police had encountered a different bicyclist from the one described (see e.g. People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]).
We perceive no basis for reducing the sentence. Defendant’s *319argument concerning the criteria employed by the court in imposing sentence is unpreserved and we decline to review it in the interest of justice. Concur—Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.